 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS VAUGHN JACKSON, JR.,                       No. 2:15-CV-1675-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M. DATOR,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the court is plaintiff’s motion for referral of this matter to a

19   settlement conference (ECF No. 106). Defendant has responded indicating an unwillingness to

20   participate in a court-ordered settlement conference. Plaintiff’s motion is, therefore, denied.

21                  IT IS SO ORDERED.

22

23

24   Dated: April 22, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
